DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	This Office Action is in response to amendment filed 7/21/2022.
	Claims 1-20 are pending in this action. Claims 1 and 11 are currently amended. 
	This Office Action is Final.

Response to Arguments
3.	Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 
	In view of amendment, the reference of Missig is used for new grounds of rejection.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
6.	Claims 1-5, 7, 11-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Missig et al. (US 2020/0356254 A1; hereinafter Missig). 
Regarding claim 1, Missig (Figs. 5A, 5B, 6A-6I) discloses an electronic device (par [0208], electronic device 500) comprising: 
a touch screen (touch screen 504); 
a processor (processor 516) operatively connected with the touch screen (par [0182]); and 
a memory (memory 518) operatively connected with the processor (par [0182]), 
wherein the memory (memory 518) stores instructions, which when executed, cause the processor to control the electronic device to (par [0184]): 
perform handwriting recognition for a first handwriting input of a user displayed on the touch screen (Figs.6B-6C; par [0210-0213], handwritten input 604-1 is directed at text entry field 602-3) by converting the first handwriting input into a text (Fig. 6D, par [0213], handwritten input 604-1 becomes grey when or as handwritten input 604-1 is being converted into font-based text; 
identify at least one of an attribute or characteristic of the first handwriting input while performing handwriting recognition for the first handwriting input (par [0213], as the handwritten input is received, an animation is displayed of the handwritten input changing colors and/or opacity (e.g., such as an ink drying effect)), wherein the attritube includes at least one of color (par [0213], colors), or thickness, and the characteristic includes at least one of a letter size, a line, or a slope (Fig. 6E, par [0214] discloses that “the user inputs handwritten input 604-3 corresponding to the word “Streat”. In some embodiments, handwritten input 604-3 began inside the boundary of text entry field 602-3 and terminates outside of the boundary of text entry field 602-3 and enters into the boundary of text entry field 602-4”. It is clear that Fig.6E  shows the characteristic including a slope ); 
apply at least one of the identified attribute or characteristic to the converted text (par [0213], handwritten input 604-1 becomes grey when or as handwritten input 604-1 is being converted into font-based text); 
present a first rich text to which the identified at least one of the attribute or characteristic has been applied (Fig. 6D, “1234” change to grey color after being converting into font-based text), adjacent to the first handwriting input ((Fig. 6D, “1234” displace next to hand writing “Elm”); and 
in response to a request for replacing the first handwriting input with the first rich text, replace the first handwriting input with the first rich text (Fig. 6R-6S, par [0224], device 500 detects a tap on touch screen 504 from stylus 203 selecting pop-up 606. In some embodiments, in response to the user input selecting pop-up 606 (e.g., selecting the selectable option corresponding to the suggested font-based text “Salem”), device 500 replaces handwritten input 604-6 with font-based text).
Regarding claim 2, Missig (Figs. 5A, 5B, 6A) discloses the electronic device of claim 1, wherein the memory (memory 518) further stores instructions cause the processor (processor 516) to control the electronic device to (par [0184]): 
before replacing the first handwriting input into the first rich text, present a preview window comprising the first rich text (Fig. 6R, pop-up 606) to a location adjacent to the first handwriting input (pop-up 606 locate next to handwriting input “Salem” 604-6). 
Regarding claim 3, Missig (Figs. 5A, 5B, 6A) discloses the electronic device of claim 2, wherein the memory (memory 518) further stores instructions causing the processor (processor 516) to control the electronic device to (par [0184]): 
in response to a request for obtaining the first rich text being detected (Fig. 6D, 6E, par [0213-0214], e.g., text entry field 604-1), display the first handwriting input with the first rich text (Fig. 6D, 6E, par [0213-0214], handwriting input 604-2, 604-3, 604-3).
The limitation “in response to a request for copying the first rich text being detected, copy the first rich text comprised in the preview window” is an alternative limitation. Therefore, it has not been further treated on the merits. 
Regarding claim 4, Missig (Figs. 5A, 5B, 6A) discloses the electronic device of claim 1, wherein the memory (memory 518) further stores instructions cause the processor (processor 516) to control the electronic device to (par [0184]): 
detect the first handwriting input and, in response to an additional handwriting input not being detected during a specified time after detecting the first handwriting input (par [0413], in response to detecting lift-off of stylus 203, timer 1001 begins counting upwards. In some embodiments, when timer 1001 reaches a threshold time (e.g., 0.5 seconds, 1 second, 2 seconds, 3 seconds, 5 seconds), then the handwritten input is converted into font-based text and the excess space between the text is reduced or eliminated).
The limitation “in response to a handwriting recognition command by a user being received, perform the handwriting recognition for the first handwriting input” is an alternative limitation. Therefore, it has not been further treated on the merits. 
Regarding claim 5, Missig (Figs. 5A, 5B, 6A) discloses the electronic device of claim 1, wherein the memory (memory 518) further stores instructions cause the processor (processor 516) to control the electronic device to (par [0184]): 
in response to editing of a portion of the first handwriting input (Fig. 10J, 10K, par [0412]), re-perform the handwriting recognition for a range which has been specified with a criterion of the portion (Fig. 10J, 10K, par [0412]), the user continues handwritten user input 1006-2 in the space between the first portion of text 1008-1 and the second portion of text 1008-2. In some embodiments, as the user provides handwritten input, the space between the first portion and second portion of text continues to expand to continue to provide space for the handwritten input. Thus, for example, as shown in FIG. 10J, the second portion of text 1008-2 is moved rightwards even farther (e.g., as compared to FIG. 10I).
Regarding claim 7, Missig (Figs. 5A, 5B, 6A) discloses the electronic device of claim 1, wherein the memory (memory 518) further stores instructions cause the processor (processor 516) to control the electronic device to (par [0184]): 
in response to a second handwriting input being added after replacing the first handwriting input into the first rich text (Fig. 6PP, par [0236], handwritten input 624-2 is received in text entry region 622 (e.g “2”), identify a relationship between the second handwriting input and the first rich text (it recognize that it is a part of the date (e.g. May 23)), determine a location of a second rich text being a conversion of the second handwriting input based on the identified relationship, and display the second rich text in the determined location (Fig. 6QQ, display “2019”).
Regarding claim 11, it is a method claim of claim 1. Therefore, it is analyzed as claim 1.
Regarding claim 12, it is a method claim of claim 2. Therefore, it is analyzed as claim 2.
Regarding claim 13, it is a method claim of claim 3. Therefore, it is analyzed as claim 3.
Regarding claim 14, it is a method claim of claim 4. Therefore, it is analyzed as claim 4.
Regarding claim 15, it is a method claim of claim 5. Therefore, it is analyzed as claim 5.
Regarding claim 17, it is a method claim of claim 7. Therefore, it is analyzed as claim 7.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Missig in view of Xia et al. (US 2019/0332259 A1); hereinafter Xia).
Regarding claim 6, Missig discloses the electronic device of claim 2.
However, Missig does not teach:
wherein the preview window comprises a rich text for a specified range of the first handwriting input,
wherein the specified range comprises one line, a plurality of lines which have been specified with a criterion of a location where the handwriting input has been provided, or one screen, and
wherein the specified range is changeable by a user.
Xia (Figs.13B-13D) teaches wherein the preview window (a dash line window located in text input area 808) comprises a rich text for a specified range of the first handwriting input ( a rich text “Thanks”),
wherein the specified range comprises one line, a plurality of lines which have been specified with a criterion of a location where the handwriting input has been provided, or one screen (e.g., user input additional character such as a “heart“ in Fig. 13D from Fig. 13C in the handwriting input area 804, the specified range of the dash line window located in the input area 808 is changed when a user adds the character such as a heart 1324 ) and
wherein the specified range is changeable by a user (the specified range of the dash line window in area 808 located in the input area 808 is changed when a user adds the character such as a heart 1324 as shown in Fig. 13D).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Missig with Xia to teach wherein the preview window comprises a rich text for a specified range of the first handwriting input, wherein the specified range comprises one line, a plurality of lines which have been specified with a criterion of a location where the handwriting input has been provided, or one screen, and wherein the specified range is changeable by a user. The suggestion/motivation would have been that device recognizes the handwritten input as valid characters and inserts the characters as font-based text.

Regarding claim 16, it is a method claim of claim 6. Therefore, it is analyzed as claim 6.

10.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Missig in view of Matsuda et al. (US 2018/0032495 A1; hereinafter Matsuda).
Regarding claim 8, Missig (Figs. 5A, 5B, 6A) discloses the electronic device of claim 1, wherein the memory (memory 518) further stores instructions cause the processor (processor 516) to control the electronic device (par [0184]): 
However, Missig does not teach:
in response to a third handwriting input overlapped with at least part of the first rich text being added after replacing the first handwriting input into the first rich text, replace at least part of the first rich text into a third rich text being a conversion of the third handwriting input.
Matsuda (Fig. 6) teaches:
in response to a third handwriting input overlapped (state S13), 401, letter “A”) with at least part of the first rich text being added after replacing the first handwriting input into the first rich text (Fig. 6, state S13), state S14-1), handwriting input letter “A” overlapped rich text letter “C”), replace at least part of the first rich text into a third rich text being a conversion of the third handwriting input (par [0081-0085], replace letter “A” with letter “C”).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Missig with Matsuda to teach in response to a third handwriting input overlapped with at least part of the first rich text being added after replacing the first handwriting input into the first rich text, replace at least part of the first rich text into a third rich text being a conversion of the third handwriting input. The suggestion/motivation would have been to replace an existing word with a new word.

Regarding claim 18, it is a method claim of claim 8. Therefore, it is analyzed as claim 8.

11.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Missig in view of Su et al. (Patent No. US 6,600,834 B1; hereinafter Su).
Regarding claim 9, Missig (Figs. 5A, 5B, 6A) discloses the electronic device of claim 1, wherein the memory (memory 518) further stores instructions cause the processor (processor 516) to control the electronic device (par [0184]): 
Missig does not teach:
classify the first handwriting input into a text and a non-text; 
perform line separation for the classified text;
identify at least one target line which will perform the handwriting recognition; and
perform the handwriting recognition for an entire or part of the identified at least one target line.

Su (Figs. 1, 2, 3) teaches:
wherein the memory (memory 1013) further stores instructions cause the processor (microprocessor 1014) to control the electronic device (IBM's ThinkScribe) to (col. 2 line 34 to col. 3 line 47):
classify the first handwriting input into a text (text block) and a non-text (picture block) (character segmentation user interface 103, picture/text area definition; col. 3 lines 46-48, the layout analysis normally means locating picture blocks and text blocks in the whole handwriting area); 
perform line separation for the classified text (handwriting information recognition means 102, automatic line detection 1022; col. 3 lines 21-26);
identify at least one target line which will perform the handwriting recognition (col. 4 lines 13-36); and
perform the handwriting recognition for an entire or part of the identified at least one target line (col. 4 lines 13-36).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Missig with Su to teach classify the first handwriting input into a text and a non-text; perform line separation for the classified text; identify at least one target line which will perform the handwriting recognition; and perform the handwriting recognition for an entire or part of the identified at least one target line. The suggestion/motivation would have been to correct errors in the automatic layout analysis with the information.

Regarding claim 19, it is a method claim of claim 9. Therefore, it is analyzed as claim 9.

12.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Missig in view of Su and further in view of Jung et al. (US 2015/0082153 A1; hereinafter Jung).
Regarding claim 10, Missig and Su disclose the electronic device of claim 9. 
Missig (Figs. 5A, 5B, 6A) further teaches wherein the memory (memory 518) further stores instructions cause the processor (processor 516) to control the electronic device (par [0184]): 
Missig and Su do not teach:
output an error message in response to the line separation not being possible or the handwriting recognition not being possible.
Jung teaches:
output an error message in response to the line separation not being possible or the handwriting recognition not being possible (par [0069], in the operation of converting the objects which are input on the two or more lines into the digital objects, if a line interval of the objects, which are input on the two or more lines, is less than a line interval that can be detected by the electronic device 100 as being input on the two or more lines, then the electronic device 100 may output an error message since the object is incorrectly detected as a different language or a corresponding digital text cannot be determined).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Missig and Su with Jung to teach output an error message in response to the line separation not being possible or the handwriting recognition not being possible. The suggestion/motivation would have been to perform fast search.

Regarding claim 20, it is a method claim of claim 10. Therefore, it is analyzed as claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889. The examiner can normally be reached M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D. NGUYEN can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGAN T. PHAM-LU/Examiner, Art Unit 2691  

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691